Exhibit 10.18

 

THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT

            This Third Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of May 15, 2009, between DREXEL BURNHAM LAMBERT REAL
ESTATE ASSOCIATES II LIMITED PARTNERSHIP (“Seller”) and ADVENIR, INC.
(“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of March 25, 2009, as amended by the terms of that certain
First Amendment to Purchase and Sale Contract, dated April 24, 2009 (the “First
Amendment”) and that certain Second Amendment to Purchase and Sale Agreement,
dated May 8, 2009 (said Purchase and Sale Contract, as amended by the First
Amendment and the Second Amendment, being herein collectively called the
“Agreement”) with respect to the sale of certain property known as Presidential
House located in Miami-Dade County, Florida, as described in the Agreement; and

            WHEREAS, Seller and Purchaser desire to amend the Agreement on the
terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Purchase Price.          The first three lines of Section 2.2 of the
Agreement shall be amended as follows:  “The total purchase price ("Purchase
Price") for the Property shall be an amount equal to Twelve Million Five Hundred
Eighty-Five Thousand  Dollars ($12,585,000.00), payable by Purchaser, as
follows:”

3.      Loan Assumption Approval Period.  Section 4.5.9 of the Agreement shall
be amended as follows:

            a.         The Loan Assumption Approval Period, set forth in Section
4.5.9 of the Agreement, is hereby extended to June 3, 2009.

            b.         Section 4.5.9.1 of the Agreement shall be deleted and
replaced as follows:  “If (a) Purchaser fully complies with its obligations
under this Contract (including this Section 4.5) and the requirements of the
Assumed Loan Documents in connection with obtaining the Loan Assumption and
Release, (b) Purchaser has used and is using commercially reasonable good faith
efforts to obtain the Loan Assumption and Release, and (c) Purchaser does not
obtain the consent of the Lender to the Loan Assumption and Release on or before
the expiration of the Loan Assumption Approval Period, then Purchaser shall have
the right (the “Loan Assumption Extension Right”), exercisable by delivering
written notice to Seller prior to the expiration of the Loan Assumption Approval
Period (the "Loan Assumption Period Extension Notice"), to extend the expiration
date of the Loan Assumption Approval Period to June 25, 2009 for the sole
purpose of obtaining Lender's approval of the Loan Assumption and Release;
provided that concurrently with delivering the Loan Assumption Period Extension
Notice, Purchaser delivers to Escrow Agent an additional deposit of $50,000.00
(the “Loan Assumption Period Extension Deposit”).  The Loan Assumption Period
Extension Deposit shall be deemed part of the Deposit.

4.      Closing Date.             The Closing Date, set forth in Section 5.1.1
of the Agreement, is hereby extended to June 30, 2009.

5.      Groundwater Sampling Adjournment Right.            Paragraph 5 of the
First Amendment is hereby deleted in its entirety.

6.      Open Violations and Permits.            Notwithstanding anything to the
contrary contained in Section 7.7 of the Agreement, (x) Seller shall have no
obligation to cure the following violations: Violation Numbers 20090127991,
20090128019 and 20090128028 (the “Lighting Related Violations”) or any other
violations relating to the lighting on the Property and (y) the term
“Violations” as defined in the Agreement shall not include the Lighting Related
Violations.  Seller agrees to deliver to Purchaser, promptly after the execution
and delivery of this Amendment,  a copy of all engineering plans relating to any
work necessary to cure the Lighting Related Violations and that are in Seller’s
possession or reasonable control.

7.      Fuel Spill and No Further Action Letter.  The following is hereby added
to the end of Section 7.8 of the Agreement:

“Seller has caused International Analytical Group to perform groundwater
sampling and testing at the Property and Seller has delivered copies of the
laboratory results of such groundwater sampling and testing to Purchaser.  If,
as of the Closing Date, Seller has not obtained written confirmation from the
Miami-Dade County Department of Environmental Resources Management (“DERM”) that
no further action is warranted at the Property with respect to the Fuel Spill
(the “No Further Action Letter”), then: (i) at the Closing, Seller shall cause
AIMCO Properties, L.P. to execute and deliver to Purchaser an indemnity
agreement (in form reasonably acceptable to Seller and Purchaser), which
indemnity agreement shall (x) indemnify Purchaser from and against all Losses
(excluding consequential or punitive damages) incurred by Purchaser and arising
out of the Fuel Spill and (y) expire on the earlier to occur of (i) the date
Seller delivers a copy of the No Further Action Letter to Purchaser and (ii) one
(1) year from the Closing Date; and (ii) for a period of one (1) year from the
Closing, Seller shall at its sole cost and expense continue to use commercially
reasonable diligent efforts to obtain the No Further Action Letter, including
continuing to retain and pay its current environmental consultant to pursue the
No Further Action Letter, filing all required applications, and timely
responding to all inquires and requests from DERM (provided, however, that in no
event shall Seller have any obligation to commence any legal actions or
proceedings to obtain the No Further Action Letter).  Upon request made by
Purchaser from time to time, Seller shall inform Purchaser of the status and
progress for obtaining the No Further Action Letter.  Seller agrees that
Purchaser and its attorneys may, from time to time, directly contact Paul
Thornbury of MACTEC (being Seller’s environmental consultant who is assisting
Seller in obtaining the No Further Action Letter), in order to obtain a status
update with respect to the issuance of the No Further Action Letter;  provided
however that in no event shall Purchaser or its attorneys interfere in any way
with Seller’s efforts to obtain the No Further Action Letter.  Purchaser shall
cooperate, at no expense to itself, with Seller (at Seller’s expense) with
respect to obtaining the No Further Action Letter, including allowing Seller and
its representatives and consultants reasonable access to the Property from time
to time (upon reasonable prior written notice to Purchaser) as may be reasonably
necessary in order for Seller to obtain the No Further Action Letter.  The terms
and provisions of this paragraph shall survive the Closing.”

 8. Purchaser's Conditions to Closing.   Section 8.1 of the Agreement is hereby
    modified as follows:

            (a)  The following is hereby added at the end of subsection 8.1.5 of
the Agreement:
“; provided, however, that Seller shall not have any obligation to cure the
Lighting Related Violations and Purchaser shall accept title to the Property
subject to the Lighting Related Violations.”

            (b)  Subsection 8.1.6 of the Agreement is hereby deleted in its
entirety, and the following is hereby substituted in lieu thereof:

            “8.1.6   Seller shall have delivered to Purchaser (i) the
certificates issued by the appropriate governmental agencies having authority to
issue elevator certificates needed to operate the elevators at the Property,
(ii) all operating manuals for the elevators at the Property and (iii) the final
elevator inspection reports.”   

            (c)  The following are hereby added as subsections 8.1.7 and 8.1.8
of the Agreement:

            “8.1.7   Seller shall have delivered to Purchaser the life safety
system certification issued by the appropriate governmental agencies having
authority to issue life safety system certifications relating to the fire alarm
system at the Property and all log books and operating manuals with respect
thereto.

            8.1.8    Seller shall have delivered to Purchaser an assignment of
all roof warranties for the Property together with the original roof warranties
or copies thereof certified by Seller to be true and correct.” 

9.      Miscellaneous.           This Amendment may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Agreement are hereby
ratified and confirmed and shall continue in full force and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

DREXEL BURNHAM LAMBERT REAL ESTATE ASSOCIATES II LIMITED PARTNERSHIP, a New York
limited partnership

 

By:  DBL PROPERTIES CORPORATION, a New York corporation, its general partner

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

Purchaser:

ADVENIR, INC.,
a Florida corporation

By:  /s/Stephen L. Vecchitto

Name:  Stephen L. Vecchitto

Title:  President

 

 